IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          August 21, 2008

                                       No. 07-20757                   Charles R. Fulbruge III
                                                                              Clerk

ROBERT BUGOS

                                                  Plaintiff-Appellant
v.

RICOH CORPORATION, doing business as Ricoh Business Systems

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                   4:06-CV-123


Before HIGGINBOTHAM, DAVIS, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       This appeal is from a district court’s order granting summary judgment in
favor of the employer in an employment discrimination action based on gender
under Texas law. The district court found that the employee failed to meet his
burden of showing that the employer’s legitimate non-discriminatory reason for
terminating him was a pretext for discrimination. We agree with the district
court and thus affirm the grant of summary judgment.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                     No. 07-20757

                                            I.
      Appellee Ricoh Corporation (“Ricoh”) sells copiers, printers, scanners, and
other similar office products. In September 2004, Houston Branch Manager
Doug Stewart (“Stewart”) hired Appellant, Robert Bugos (“Bugos”), as a sales
manager in its Houston office. Bugos’s job as sales manager required his
oversight, development, and management of a team of sales representatives
called “account executives.” At any given time, up to eight account executives
were part of Bugos’s sales team, including Philip Farmer (“Farmer”), Kathy
Reynolds (“Reynolds”), and Tab Figueiredo (“Figueiredo”). Bugos was also
responsible for ensuring that his account executives adhered to Ricoh policies,
including basic standards of corporate professionalism, inter alia, being punctual
and maintaining corporate business hours.1
      Bugos was also required to monitor his account executives’ compliance
with the “50-point plan,” a system by which Ricoh assigns point values to specific
sales activities, with the expectation that account executives earn 50 points
daily. Bugos was informed that his own performance would be based on the
performance of his account executives. Based on this fact, Bugos was given a
six-month sales goal of $975,000.00. After five months of employment, and at
the time of his termination, he had only reached 22% of this sales goal.2
      In November 2004, Dora Lee Brown (“Brown”) became Bugos’s immediate
supervisor. Shortly thereafter, she met with Bugos to discuss development of his
sales team. At that time, she encouraged Bugos to hire more women on his sales
team. In subsequent conversations with Bugos and with others, Brown made
such statements as: “women work harder than men;” “women are better received

      1
         According to Ricoh, maintaining corporate business hours means that account
executives check in at the office with sales managers both at the beginning and end of the
workday.
      2
        At the time of his termination, Bugos’s admits his performance was the worst of all
of the Houston Sales Managers.

                                            2
                                    No. 07-20757

by the customer than men;” “women have done better sales at Ricoh than men;”
“women are better employees than men.”
          In December 2004, Farmer requested a transfer off of Bugos’s team based
on his frustration with the inexperience of the team and with Bugos’s ineffective
management. In February 2005, Brown noticed that Figueiredo, who had never
completed a single sale, was frequently absent from work, and she addressed
this situation with Bugos. Despite this discussion, Figueiredo continued to be
absent. Brown instructed Bugos to call Figueiredo and demand that he be
present in the office the next day, March 2, 2005. Bugos spoke with Figueiredo
who explained that his absences from work were based on a personal conflict
with a co-worker, the fact that his sales territory was closer to his home than the
office, and that the requirement of physical presence in the office was not
uniformly enforced. Bugos relayed Figueiredo’s excuses to Brown, and she
demanded that Bugos issue an “action plan” to Figueiredo mandating his
physical presence in the office and warning that a failure to do so could result
in his termination. Bugos challenged Brown’s demand that he issue the “action
plan,” and a Ricoh human resources department representative intervened. As
a result of the telephone conference between Brown, Bugos, and the human
resources representative, on March 2, 2005, Bugos issued the “action plan” to
Figueiredo.
          Later that day, Brown emailed the human resources department and her
supervisor and recommended that Bugos be terminated. In this email, Brown
discussed her reasons for the recommendation: her struggle with Bugos on the
Figueiredo situation, his struggles with developing his sales team, his failure to
utilize development tools provided to him, and his general lack of leadership
skills.     Based on this information, Brown received clearance from human
resources to terminate Bugos’s employment. Bugos was terminated on March



                                         3
                                       No. 07-20757

3, 2005. Figueiredo was also fired the next day for failure to adhere to his
“action plan.”
      Brown subsequently filled Bugos’s position with Dianne Foreman
(“Foreman”). Soon thereafter, Brown discussed with Foreman the performance
of Reynolds (a member of Bugos’s sales team Foreman inherited). When Brown
recommended that Foreman place Reynolds on an “action plan,” Foreman
disagreed and requested additional time to work with Reynolds, which Brown
allowed without any disciplinary action toward either Foreman or Reynolds.3
      In December 2005, Figueiredo filed a charge of gender discrimination with
the Equal Employment Opportunity Commission (“EEOC”), which issued a
determination letter stating that its investigation revealed sufficient evidence
to establish that Brown created an environment in the Houston office that was
hostile to males and that females were treated more favorably than males in
terms of attendance issues and disciplinary actions.                Although he offered
testimony on Bugos’s behalf, Figueiredo is not a party to the case sub judice.
      Bugos also filed a separate charge of gender discrimination with the EEOC
and the Civil Rights Division of the Texas Workforce Commission (“TWC”). Both
the EEOC and TWC issued right to sue notices, and pursuant to an agreement
between the parties, this lawsuit was filed and then was removed to federal
district court on diversity grounds. Although this case arises under the Texas
Commission on Human Rights Act (“TCHRA”)4, the district court, following
Texas precedent, assessed the claim using analogous federal statutes and the
cases interpreting them; thus, in this gender discrimination case, the district
court applied the standard set forth in McDonnell Douglas Corp. v. Green.5 The


      3
          Both Foreman and Reynolds are women.
      4
          See TEX. LAB. CODE ANN. § 21.001 et seq. (Vernon 2006).
      5
          411 U.S. 792, 802 (1973).

                                              4
                                          No. 07-20757

district court granted Ricoh’s Motion for Summary Judgment, finding that Bugos
failed to establish a genuine issue of material fact on the issue of pretext under
that standard. Bugos timely appealed.
                                                 II.
       “We review de novo a district court’s grant of summary judgment, applying
the same standard as the district court.”6 “Summary judgment is appropriate
‘if the pleadings, depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a matter of
law.’”7 “‘If the moving party meets the initial burden of showing there is no
genuine issue of material fact, the burden shifts to the nonmoving party to
produce evidence or designate specific facts showing the existence of a genuine
issue for trial.’”8 “‘Doubts are to be resolved in favor of the nonmoving party, and
any reasonable inferences are to be drawn in favor of that party.’”9
Unsubstantiated and subjective beliefs and conclusory allegations and opinions
are not competent summary judgment evidence.10




       6
       Gowesky v. Singing River Hosp. Sys., 321 F.3d 503, 507 (5th Cir. 2003) (citing Walker
v. Thompson, 214 F.3d 615, 624 (5th Cir. 2000)).
       7
           Id. (quoting FED. R. CIV. P. 56(c); citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–23
(1986)).
       8
         Id. (quoting Allen v. Rapides Parish Sch. Bd., 204 F.3d 619, 621 (5th Cir. 2000)
(internal quotations and citations omitted)).
       9
           Id. (citing Burch v. City of Nacogdoches, 174 F.3d 615, 619 (5th Cir. 1999)).
       10
           Morris v. Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998); Grimes
v. Tex. Dept. of Mental Health and Mental Retardation, 102 F.3d 137, 139–40 (5th Cir. 1996)
(citing, inter alia, Douglass v. United Servs. Automobile Assn., 79 F.3d 1415, 1429 (5th Cir.
1996) (en banc)); Forsyth v. Barr, 19 F.3d 1527, 1533 (5th Cir.), cert. denied, 513 U.S. 871
(1994); Topalian v. Ehrman, 954 F.2d 1125, 1131 (5th Cir.), cert. denied, 506 U.S. 825 (1992).


                                                  5
                                       No. 07-20757

                                              III.
       Bugos’s gender discrimination claim arises under § 21.051 of the Texas
Labor Code, the TCHRA, which prohibits, in relevant part, the discharge of an
individual on the basis of sex.11             An “unlawful employment practice is
established when the complainant demonstrates that . . . sex . . . was a
motivating factor for the employment practice, even if other factors also
motivated the practice.”12 The purpose of the TCHRA is to provide for the
execution of the policies of Title VII of the Civil Rights Act of 1964, as amended.13
Therefore, analogous federal cases and statutes guide the interpretation of this
Texas law.14 Specifically, McDonnell Douglas, and cases further developing the
McDonnell Douglas test, apply to discrimination claims brought under the
TCHRA.15
       Thus, under the McDonnell Douglas framework, the Plaintiff has the
initial burden to plead a prima facie case of gender discrimination.16                      To
establish a prima facie case, Bugos must show(1) that he is a member of a
protected class; (2) that he was qualified for the position; (3) that he suffered an


       11
            TEX. LAB. CODE ANN. § 21.051(1) (Vernon 1996).
       12
            Id. § 21.125(a).
       13
         TEX. LAB. CODE ANN. § 21.001(a) (Vernon 1996); Pineda v. United Parcel Svc., 360
F.3d 483, 487 (5th Cir. 2004) (citing Quantum Chem. Corp. v. Toennies, 47 S.W.3d 473, 476
(Tex. 2001)).
       14
        Id.; see also Machinchick v. PB Power, Inc, 398 F.3d 345, 356 (5th Cir. 2005); Wallace
v. Methodist Hosp. Sys., 271 F.3d 212, 219 n.10 (5th Cir. 2001).
       15
          Machinchick, 398 F.3d at 356 (citing, inter alia, Wal-Mart Stores, Inc. v. Canchola,
121 S.W.3d 735, 739 (Tex. 2003)). It should be noted that this Circuit has applied a “modified
McDonnell Douglas” approach in discrimination cases, as set forth in Rachid v. Jack in the Box,
Inc., 376 F.3d 305, 311 n.8 & 312 (5th Cir. 2004) (following the Supreme Court’s decision, after
Title VII’s amendment, in Desert Palace, Inc. v. Costa, 539 U.S. 90, 101 (2003)).
       16
          Machinchick, 398 F.3d at 356; see also Davis v. Dallas Area Rapid Transit, 383 F.3d
309, 317 (5th Cir. 2004).

                                               6
                                           No. 07-20757

adverse employment action; and (4) that he was replaced by someone outside the
protected class or that similarly-situated employees outside the protected class
were more favorably treated.17 Once Bugos has established a prima facie case,
“the burden of production shifts to the employer to articulate a legitimate,
nondiscriminatory reason for the disparate treatment.”18 If the employer comes
forward with legitimate nondiscriminatory reasons for the adverse employment
action, Bugos must then prove(1) that the reasons proffered were false and were
thus a pretext for discrimination or (2) that even if the reasons are true, gender
was a motivating factor.19               Bugos can meet this burden “by producing
circumstantial evidence sufficient to create a fact issue as to whether the
employer’s non-discriminatory reasons are merely pretext for discrimination.”20
In this case, the parties concede that Bugos has made out a prima facie case of
gender discrimination and that Ricoh has proffered a legitimate, non-
discriminatory reason for Bugos’s termination: that he was a failing and
ineffective sales manager. Although gender discrimination may be proven either
by showing a defendant’s legitimate, nondiscriminatory reason to be pretext or
by showing that discrimination was a motivating factor, the only issue preserved
in this appeal is whether Bugos raised a genuine issue of fact on pretext; thus,
we only consider whether Ricoh’s legitimate, non-discriminatory reason was a
pretext for gender discrimination.
         Bugos argues that the district court erred by (1) not considering, in the
pretext determination, evidence that was presented in his prima facie case



         17
              See Okoye v. Univ. of Tex. Houston Health Sci. Ctr., 245 F.3d 507, 512–13 (5th Cir.
2001).
         18
              Machinchick, 398 F.3d at 356 (internal quotations omitted).
         19
              Id.
         20
              Id. at 354.

                                                  7
                                       No. 07-20757

regarding the fact that he was replaced by a woman, comments made about
Brown by co-employees, and an EEOC determination letter in Figueiredo’s case;
(2) not finding that a fact issue was created because the proffered facts in
support of Bugos being an ineffective manager were allegedly false; (3)
concluding that Ricoh’s failure to give him prior notice of his performance
problems was not probative of pretext; (4) not finding that a similarly situated
female employee was treated differently; and (5) not concluding that Brown’s
gender-based comments support an inference of pretext.
       Ricoh counters by arguing (1) that Bugos’s prima facie evidence is not
probative of pretext; (2) that Bugos failed to present evidence demonstrating
that Ricoh’s proffered reason was false; (3) that Ricoh’s policy specifically does
not require progressive discipline; (4) that Bugos has not presented a similarly
situated person who was treated more favorably than he was; and (5) that
Brown’s comments are not probative of pretext and are, in any event, “stray
remarks” not considered in a pretext inquiry and, alternatively, cannot be
considered where they are the only evidence of pretext.
       As to the first issue, whether Bugos’s prima facie evidence supports a
finding of pretext, the United States Supreme Court, in Reeves v. Sanderson
Plumbing Prods., has clearly established that “the trier of fact may still consider
the evidence establishing the plaintiff’s prima facie case ‘and inferences properly
drawn therefrom . . . on the issue of whether the defendant’s explanation is
pretextual.”21 Regarding Bugos’s argument that co-employees’ impressions of
Brown’s motivations present an issue of fact on pretext, those employees
speculate that Brown assigned accounts, evaluated the performance of, and
generally treated men differently from women and hypothesize that Brown fired
Bugos so that she could fill his position with a female. However, we have held

       21
         530 U.S 133, 143 (2000) (citing Tex. Dept. of Comm. Affairs v. Burdine, 450 U.S. 248,
255 n.10 (1981)).

                                              8
                                        No. 07-20757

that pretext cannot be established by mere subjective beliefs that discrimination
motivated an employer’s actions.22 Here, the conclusory statements of former
Ricoh employees relaying their subjective general beliefs that Brown treated
men less favorably than women are insufficient to show pretext with regard to
Bugos’s termination.23 Pretext may not be established by mere subjective belief;
instead, “[t]he plaintiff must prove that [the protected characteristic] ‘actually
played a role in’ and ‘had a determinative influence on’ the employer’s decision-
making process.”24
       Bugos next argues that his prima facie evidence of the EEOC
determination letter in Figueiredo’s case is probative of pretext. While we have
held that EEOC determination letters can be probative of discriminatory intent,
in this case, the EEOC letter was written in Figueiredo’s case, and, as the
district court noted, he is not a party to this action. Thus, because the EEOC
determination was presented in Figueiredo’s case rather than Bugos’ case and
was not argued as evidence of pretext in Bugos’s opposition to summary
judgment, the district court did not abuse its discretion in not discussing it.
       Second, Bugos alleges that the legitimate nondiscriminatory reason
proffered by Ricoh was in fact false, and thus he has raised a fact issue on
pretext. However, “[a] dispute in the evidence concerning . . . job performance
does not provide a sufficient basis for a reasonable factfinder to infer that [the]



       22
         Roberson v. Alltel Info. Servs., 373 F.3d 647, 654 (5th Cir. 2004) (citing, inter alia,
Ramsey v. Henderson, 286 F.3d 264, 269 (5th Cir. 2002) (“This Court has cautioned that
conclusory allegations, speculation, and unsubstantiated assertions are inadequate to satisfy
the nonmovant’s burden in a motion for summary judgment.”)).
       23
         Bugos presented testimony of three former Ricoh employees — Dianna Victoria,
David Shapiro, and Tab Figueiredo — that Brown generally treated women better than men.
Shapiro also hypothesized that Brown fired Bugos so that she could fill his position with a
female employee.
       24
            Price v. Marathon Cheese Corp., 119 F.3d 330, 337 (5th Cir. 1997).

                                               9
                                        No. 07-20757

proffered justification is unworthy of credence.”25 “The question is not whether
an employer made an erroneous decision; it is whether the decision was made
with a discriminatory motive.”26 Thus, we consider whether an employer’s good
faith perception of Bugos’s performance, accurate or not, was the real reason for
his termination.27 Brown set forth a number of problems with Bugos — that he
did not utilize Ricoh’s “50 point plan,” that he did not take advantage of the
suggestions of a co-worker, Dave Higbie, to improve his performance, and that
he had difficulty in managing Figueiredo. Bugos has not shown that Brown did
not in good faith believe these reasons given for Bugos’s termination or,
accordingly, that these reasons were not the real reason for his termination.
       Third, Bugos contends that Ricoh’s progressive discipline policy was not
followed leading up to his termination, which is probative of pretext. While we
have considered evidence that an employer did not follow its discipline policy,
which by its language should have been “followed in most circumstances,” prior
to terminating an employee as evidence of pretext,28 Ricoh’s policy simply did not
require progressive discipline leading up to termination. Rather, Ricoh’s policy,
though it provided generally for progressive discipline, stated that “[e]ach
individual situation must be considered on its own merits to determine the
appropriate measures to be taken, including under certain circumstances,
termination without prior notice.” It further states that “[d]epending on the
individual circumstances and the time frame involved, it may be appropriate to



       25
         Mayberry, 55 F.3d at 1091 (citing Little v. Republic Refining Co., Ltd., 924 F.2d 93,
97 (5th Cir. 1991) (“The existence of competing evidence about the objective correctness of a
fact underlying a defendant’s proffered explanation does not in itself make reasonable an
inference that the defendant was not truly motivated by its proffered justification.”)).
       26
            Id.
       27
            See Waggoner v. City of Garland, Tex., 987 F.2d 1160, 1165–66 (5th Cir. 1993).
       28
            See Machinchick, 398 F.3d at 355 n.29.

                                              10
                                        No. 07-20757

bypass one or more steps of this policy.” Thus, as the district court noted, Brown
was within her discretion to bypass the graduated disciplinary procedure in
terminating Bugos.
      Fourth, Bugos contends that a similarly-situated female employee was
treated differently than he, which creates an inference of pretext. Additionally,
Bugos argues that the fact that he was replaced by this female employee is
probative of pretext.        An employee is “similarly situated” to the plaintiff,
however, if her circumstances “are comparable in all material respects . . . [and]
the plaintiff must usually show that the misconduct for which he was discharged
was nearly identical to that engaged in by [the other] employee whom [the
employer] retained.”29 The district court rightly noted that Foreman, whom
Bugos alleges is a similarly situated female employee, is distinguishable from
Bugos in material aspects. Foreman was at 126% to quota on sales while Bugos
was only at 22%. Furthermore, Bugos was terminated in part for his failure to
manage Figueiredo by opposing disciplining him for his failure to come to the
office while Foreman was not disciplined because she was requesting more time
to help a sales associate succeed at selling, not making excuses for her absence.
As such, Foreman is not a similarly situated female employee to Bugos, and
Brown’s actions toward Foreman are not probative of pretext in Bugos’s
termination.       Additionally, although Bugos was replaced by this female
employee, this fact is not probative of pretext in light of Foreman’s success and
Bugos’s failure as a manager.
      Finally, Bugos points out that under our jurisprudence Brown’s gender-
based workplace remarks can be circumstantial evidence of discriminatory
intent and can be used to prove pretext.30 Ricoh argues that the comments are


      29
           Ysleta Indep. Sch. Dist. v. Monarrez, 177 S.W.3d 915, 917–18 (Tex. 2005).
      30
           See, e.g., Russell v. McKinney Hosp. Venture, 235 F.3d 219, 225 n.9 (5th Cir. 2000).


                                              11
                                          No. 07-20757

not probative because they are “stray remarks” unconnected to Bugos’s
termination. Post-Reeves, however, this Court has taken a cautious view of the
“stray remarks” doctrine.31 Such remarks “are appropriately taken into account
when analyzing the evidence . . . even where the comment is not in the direct
context of the termination and even if uttered by one other than the formal
decision maker, provided that the individual is in a position to influence the
decision.”32 However, post-Reeves, in Palasota v. Haggar Clothing Co., we held
that “so long as remarks are not the only evidence of pretext, they are probative
of discriminatory intent.”33 Here, the district court held that the comments were
not probative because they were the only evidence of pretext. As determined in
the foregoing analysis, we agree that Brown’s comments are indeed the only
evidence of pretext, and as such, they are not probative.
                                              IV.
      For the foregoing reasons, we agree with the district court that Bugos
failed to present a genuine issue of material fact as to pretext. Because Brown’s
workplace comments are the only circumstantial evidence of pretext, and,
standing alone, they are not probative, we affirm the district court’s grant of
summary judgment.


AFFIRMED.




      31
           Palasota v. Haggar Clothing Co., 342 F.3d 569, 578 (5th Cir. 2003).
      32
           Id.
      33
           Id. at 577 (emphasis added).

                                              12